        Case 1:19-cv-03041-NRB Document 47 Filed 05/14/20 Page 1 of 1

                                                                                                      n«•-       i
                                                                                                             ;


UNITED STATES DISTRICT COURT
                                                                                                         ,,
SOUTHERN DISTRICT OF NEW YORK                                                                            I
------------------------------------------------------------X
KIMBERLY MOFFATT JONES,                                                             sl 14ld-   0   '79-~·
                                   Plaintiff,
                 -against-                                           19 CIVILJ041 (NRB)

                                                                       JUDGMENT
PONANT USA LLC,

                                   Defendant.
-----------------------------------------------------------X

        It is hereby ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Memorandum and Order dated May 14, 2020, Ponant's motion to dismiss is

granted, and the case is dismissed without prejudice to refiling abroad consistent with the Forum-

Selection Clause; accordingly, this case is closed.

Dated: New York, New York

          May 14, 2020


                                                                     RUBY J. KRAJICK

                                                                       Clerk of Court
                                                               BY:
                                                                     ~
                                                                       Deputy~ztou
